 Case 1:19-cv-06334-FB-CLP Document 10 Filed 02/14/20 Page 1 of 1 PageID #: 7



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
JOSEPH PETER SALADINO,

                              Plaintiff,                                          ORDER

                                                                           19 CV 6334 (FB) (CLP)
          - against -

ALEXANDRIA OCASIO-CORTEZ,

                               Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

POLLAK, M.J.



          The parties are directed to provide a status letter to this Court within thirty (30) days of

the date of this Order.




          SO ORDERED.

Dated: Brooklyn, New York
       February 14, 2020


                                                               /S/    Cheryl Pollak
                                                             Cheryl L. Pollak
                                                             Chief United States Magistrate Judge
                                                             Eastern District of New York
